DETAILED ACTION 
The present application, filed on 9/1/2020, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 9/20/2021 and the interview from 9/27/2021.   


Status of Claims
Claims 1-20 are now pending and have been examined. 



Allowable Subject Matter
Claims 1-20 are allowed. 


Reasons for Allowance
The instant application is a continuation of allowed patent US 10,521,822, issued on 12/31/2019; of allowed patent US 10,621,620, issued on 4/14/2020; of allowed patent US 10,692,108, issued on 6/23/2020; and of allowed patent US 10,762,529, issued on 9/1/2020. 

Allowed claims are narrower than those of parent applications. 

Prior art discloses time and location based advertising but not as a particular sequence of interactions within a course of travel as defined by a specific delivery condition. 

Child applications combine virtual and physical assets, and adds additional delivery conditions. 

The instant application includes above and specifies the physical asset is attached to a mobile source such as a vehicle or bus such that the proximal area that triggers an interaction with a user moves. The scope of the claims describes the method of added features for determining eligibility for receiving an advertising distribution campaign. 

Searches and consideration have been updated. 

	Receipt and approval on 9/20/2021 of the terminal disclaimer is acknowledged. 




Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, process, i.e. a process aimed at providing content based on location conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed in the application specification at [0004]-[0010] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 16 is directed to a computer program product, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because both independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claim 16 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622